On December 3, 2003, the defendant was sentenced to the following: Count I: Burglary, a Felony: Twenty (20) years in the Montana State Prison; and Count II: Burglary, a Felony: Twenty (20) years in the Montana State Prison, suspended in its entirety, to be served consecutively to the sentence imposed in Count I.
On June 11, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Jennifer Bordy. The state was represented by Todd Whipple.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
*61DATED this 25th day of June, 2004.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 11th day of June, 2004.
Chairperson, Hon. Marc G. Buyske, Member, Hon. Gary L. Day and Alt. Member, Hon. Kirk D. Krueger.